Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Minor Informalities
Claim 1 line 5, contains “the partitioning dictionary”. While not indefinite, it is non-limiting in scope. It is unclear if this was intended or if amendment is needed. 


Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach a special purpose computer natural language processor using tumbling frequency phrase chain parsing, the natural language processor apparatus comprising a partitioning file to be read into a partitioning dictionary, the partitioning dictionary, a natural language processing dictionary, a natural language processing file to be read into the natural language processing dictionary, the natural language processing file including at least one scientific journal article, the natural language processor repeating selecting folders to be processed containing text 
The above claim is deemed allowable given the complex nature of utilizing a tumbling frequency as precisely claimed for processing by/of dictionary, sub-dictionary, clause, matching/mismatching, and sub-phrases. The prior art focuses on tumbling frequency or reorientation of direction in biological/chemical structures but not in the field of linguistics/speech. Assuming expansion beyond BRI that tumbling frequency is reorientation in the context of repositioning phrasal elements dependent on frequency of occurrence, there would need to be motivation to combine such an expansion in the context of the precise claims. The prior art further teaches sentential structure, compound phrase/word dictionaries, iterative file/transcript processing, tagging, parsing, and general NLU concepts. Therefore the combination inclusive of tumbling-frequency while void of dictionaries, further processing, and matching steps as precisely claimed falls short of suggesting or teaching an obvious variation of claim 1.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Scott; Bernard et al.	US 20070073745 A1
	Document profile metrics.

Isaacson; Scott et al.	US 20070106651 A1
	Contextual mining of documents.

Carter; Stephen R. et al.	US 20070106491 A1
	Document abstract comparison.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                              (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov